Action by an employee of a tenant in a factory building against Brooklyn Yarn Dye Co., Inc., the owner of the building, Du-All Maintenance Corp., the general contractor hired by Brooklyn Yarn to remove certain boilers and boiler equipment from the building, and Arc Boiler & Welding Co., Inc., hired by Du-All to perform certain acetylene cutting work in connection therewith. The employee was injured when he fell through a floor weakened as the result of a fire coneededly caused by appellant's negligence. The jury rendered a verdict in favor of the employee against Are Boiler and Du-All, and in favor of Brooklyn Yarn against the employee. Are Boiler appeals from so much of the judgment as is against it. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion.
Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.